Exhibit 10.3

UNIGENE LABORATORIES, INC.

2006 STOCK-BASED INCENTIVE COMPENSATION PLAN

Section 1. Purpose of the Plan. The purpose of the Unigene Laboratories, Inc.
2006 Stock-Based Incentive Compensation Plan is to assist the Company and its
Subsidiaries in attracting and retaining valued Employees, Consultants and
Non-Employee Directors by offering them a greater stake in the Company’s success
and a closer identity with it, and to encourage ownership of the Company’s stock
by such Employees, Consultants and Non-Employee Directors.

This Unigene Laboratories, Inc. 2006 Stock-Based Incentive Compensation Plan
(the “Plan”) restates, renames, amends and merges the Unigene Laboratories, Inc.
2000 Stock Option Plan and the Unigene Laboratories, Inc. Directors Stock Option
Plan (the “Predecessor Plans”) effective June 15, 2006. Any awards outstanding
under the Predecessor Plans shall continue to be governed by the terms of such
Predecessor Plans as in effect prior to the effective date of this Plan.

Section 2. Definitions. As used herein, the following definitions shall apply:

2.1. “Award” means an award of Deferred Stock, Restricted Stock, Options, SARs,
Phantom Stock or other stock-based award under the Plan.

2.2. “Award Agreement” means the written agreement, instrument or document
evidencing an Award.

2.3. “Board” means the Board of Directors of the Company.

2.4. “Cause” means,

(a) if the applicable Participant is party to an effective employment,
consulting, severance or similar agreement with the Company or a Subsidiary,
“Cause” shall have the same meaning as such term is defined therein;

(b) if the applicable Participant is not a party to an effective employment,
consulting, severance or similar agreement or if no definition of “Cause” is set
forth in the applicable employment, consulting, severance or similar agreement,
“Cause” shall have the same meaning as such term is defined in the applicable
Award Agreement;

(c) if neither (a) nor (b) applies, then “Cause” shall mean (i) the
Participant’s willful misconduct or gross negligence in connection with the
performance of the Participant’s duties for the Company or its Subsidiaries;
(ii) the Participant’s conviction of, or a plea of nolo contendere to, a felony
or a crime involving fraud or moral turpitude; (iii) the Participant’s engaging
in any business that directly or indirectly competes with the Company or its
Subsidiaries; (iv) disclosure of trade secrets, customer lists or confidential
information of the Company, its Subsidiaries or Affiliates to a competitor or
unauthorized person; as determined by the Committee in its sole discretion.

2.5. “Change in Control” means, unless otherwise determined by the Committee or
provided in an Award Agreement,

 

B-1



--------------------------------------------------------------------------------

(a) the acquisition in one or more transactions by any “Person” (as such term is
used for purposes of section 13(d) or section 14(d) of the 1934 Act) but
excluding, for this purpose, the Company or its Subsidiaries, any Stockholder of
the Company or any employee benefit plan of the Company or its Subsidiaries, of
“Beneficial Ownership” (within the meaning of Rule 13d-3 under the 1934 Act) of
thirty-five percent (35%) or more of the combined voting power of the Company’s
then outstanding voting securities (the “Voting Securities”);

(b) the individuals who, as of the effective date of the Plan, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that if the election, or nomination
for election by the Company’s Stockholders, of any new director was approved by
a vote of at least a majority of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board, and provided further that any
reductions in the size of the Board that are instituted voluntarily by the
Incumbent Board shall not constitute a Change in Control, and after any such
reduction the “Incumbent Board” shall mean the Board as so reduced;

(c) a merger or consolidation involving the Company if the Stockholders of the
Company, immediately before such merger or consolidation, do not own, directly
or indirectly, immediately following such merger or consolidation, more than
seventy percent (70%) of the combined voting power of the outstanding Voting
Securities of the corporation resulting from such merger or consolidation;

(d) a complete liquidation or dissolution of the Company or a sale or other
disposition of all or substantially all of the assets of the Company; or

(e) acceptance by Stockholders of the Company of shares in a share exchange if
the Stockholders of the Company immediately before such share exchange, do not
own, directly or indirectly, immediately following such share exchange, more
than seventy percent (70%) of the combined voting power of the outstanding
Voting Securities of the corporation resulting from such share exchange.

2.6. “Code” means the Internal Revenue Code of 1986, as amended. A reference to
any provision of the Code shall include reference to any successor provision of
the Code.

2.7. “Common Stock” means the common stock of the Company, par value $.01 per
share.

2.8. “Company” means Unigene Laboratories, Inc., a Delaware corporation, or any
successor corporation.

2.9. “Committee” means the committee of two or more directors appointed by the
Board to administer the Plan under Section 4, each of whom shall be a
“non-employee director” as defined in Rule 16b-3 under the Exchange Act and an
“outside director” as defined in Section 162(m) of the Code and the regulations
issued thereunder. In the absence of the appointment of any such Committee, any
action permitted or required to be taken hereunder by the Committee shall be
deemed to refer to the Board.

2.10. “Consultant” means a natural person who provides bona fide services to the
Company other than in connection with the offer or sale of securities in a
capital-raising transaction and is not engaged in activities that directly or
indirectly promote or maintain a market for the Company’s securities.

 

B-2



--------------------------------------------------------------------------------

2.11. “Deferred Stock” means an Award made under Section 6.4 of the Plan to
receive Common Stock at the end of a specified Deferral Period.

2.12. “Deferral Period” means the period during which the receipt of Common
Stock pursuant to a Deferred Stock Award under Section 6.4 of the Plan will be
deferred.

2.13. “Disability” means a “disability” within the meaning of Section 409A of
the Code and the regulations and guidance thereunder.

2.14. “Employee” means an officer or other employee of the Company or a
Subsidiary, including a director who is such an employee.

2.15. “Exchange Act” means the Securities Exchange Act of 1934, as amended. A
reference to any provision of the Exchange Act or rule promulgated under the
Exchange Act shall include reference to any successor provision or rule.

2.16. “Fair Market Value” means, on any given date (i) if Common Stock is then
listed on a national stock exchange, the closing price per share of Common Stock
on the exchange for such date, or if no sale was made on such date on the
exchange, on the last preceding day on which a sale occurred; (ii) if Common
Stock is not then listed on a national exchange, but is then quoted on NASDAQ or
a similar quotation system, the closing price per share of Common Stock as
quoted on NASDAQ or a similar quotation system on such date, or if no sale was
made on such date on the exchange, on the last preceding day on which a sale was
made; or (iii) if (i) and (ii) do not apply, such value as the Committee in its
discretion may in good faith determine in accordance with Section 409A of the
Code (and, with respect to Incentive Stock Options, Section 422 of the Code) and
the applicable guidance thereunder.

2.17. “Incentive Stock Option” means an Option or portion thereof intended to
meet the requirements of an incentive stock option as defined in Section 422 of
the Code and designated as an Incentive Stock Option.

2.18. “Non-Employee Director” means a member of the Board who is not an
Employee.

2.19. “Non-Qualified Option” means an Option or portion thereof not intended to
be an Incentive Stock Option, and designated as a Non-Qualified Option.

2.20. “Option” means a right granted under Section 6.1 of the Plan to purchase a
specified number of shares of Common Stock at a specified price. An Option may
be an Incentive Option or a Non-Qualified Option.

2.21. “Participant” means any Employee, Non-Employee Director or Consultant who
receives an Award.

2.22. “Performance Cycle” means the period selected by the Committee during
which the performance of the Company, any Subsidiary, or any department thereof,
or any individual is measured for the purpose of determining the extent to which
a Performance Goal has been achieved.

2.23. “Performance Goals” means goals established by the Committee in its sole
discretion the attainment of which is substantially uncertain at the time such
goals are established. Performance Goals may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or the Subsidiary, division, department or

 

B-3



--------------------------------------------------------------------------------

function within the Company or Subsidiary in which the Participant is employed.
Performance Goals may be measured on an absolute or relative basis. Relative
performance may be measured by a group of peer companies or by a financial
market index. Performance Goals may be based upon: specified levels of or
increases in the Company’s, a division’s or a Subsidiary’s return on capital,
equity or assets; earnings measures/ratios (on a gross, net, pre-tax or post-tax
basis), including diluted earnings per share, total earnings, operating
earnings, earnings growth, earnings before interest and taxes (EBIT) and
earnings before interest, taxes, depreciation and amortization (EBITDA); net
economic profit (which is operating earnings minus a charge to capital); net
income; operating income; sales; sales growth; gross margin; direct margin;
share price (including but not limited to growth measures and total shareholder
return), operating profit; per period or cumulative cash flow (including but not
limited to operating cash flow and free cash flow) or cash flow return on
investment (which equals net cash flow divided by total capital); inventory
turns; financial return ratios; market share; balance sheet measurements such as
receivable turnover; improvement in or attainment of expense levels; improvement
in or attainment of working capital levels; debt reduction; strategic
innovation, including but not limited to entering into, substantially
completing, or receiving payments under, relating to, or deriving from a joint
development agreement, licensing agreement, or similar agreement; customer or
employee satisfaction; individual objectives; any other financial or other
measurement deemed appropriate by the Committee as it relates to the results of
operations or other measurable progress of the Company and Subsidiaries (or any
business unit thereof); and any combination of any of the foregoing criteria. If
the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Performance
Goals unsuitable, the Committee may modify such Performance Goals or the related
minimum acceptable level of achievement, in whole or in part, as the Committee
deems appropriate and equitable.

2.24. “Phantom Stock” means a book-entry unit with a value equal to one share of
Common Stock awarded under Section 6.5 of the Plan.

2.25. “Plan” means the Unigene Laboratories, Inc. 2006 Stock-Based Incentive
Compensation Plan herein set forth, as amended from time to time.

2.26. “Qualified Performance-Based Award” means an Award or portion of an Award
that is intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code and the regulations issued
thereunder.

2.27. “Restricted Stock” means Common Stock awarded by the Committee under
Section 6.3 of the Plan.

2.28. “Restriction Period” means the period during which Restricted Stock
awarded under Section 6.3 of the Plan is subject to forfeiture.

2.29. “SAR” means a stock appreciation right awarded by the Committee under
Section 6.2 of the Plan.

2.30. “Subsidiary” means any corporation, partnership, joint venture or other
business entity of which 50% or more of the outstanding voting power is
beneficially owned, directly or indirectly, by the Company.

2.31. “Ten Percent Shareholder” means a person who on any given date owns,
either directly or indirectly (taking into account the attribution rules
contained in Section 424(d) of the Code), stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or a
Subsidiary.

 

B-4



--------------------------------------------------------------------------------

Section 3. Eligibility. Any Employee, Non-Employee Director or Consultant shall
be eligible to receive an Award; provided, however, that only persons who are
employees of the Company or any subsidiary corporation (within the meaning of
Section 424(f) of the Code) may be granted Options which are intended to qualify
as Incentive Stock Options.

Section 4. Administration and Implementation of Plan.

4.1. The Plan shall be administered by the Committee; provided, however, that
the Board shall administer and otherwise exercise all powers of the Committee
under the Plan with respect to Awards granted to Non-Employee Directors.
Notwithstanding the foregoing, the Committee may make recommendations to the
full Board regarding Awards to Non-Employee Directors. Any action of the
Committee in administering the Plan shall be final, conclusive and binding on
all persons, including the Company, its Subsidiaries, their employees,
Participants, persons claiming rights from or through Participants and
stockholders of the Company.

4.2. Notwithstanding Section 4.1, the Board shall serve as a “Secondary
Committee” with the full authority to grant Awards to eligible individuals who
are not subject to the requirements of Rule 16b-3 of the Exchange Act or
Section 162(m) of the Code and administer the Plan with respect to such Awards.
In all cases requiring an interpretation of the Plan related to an Award made by
the Secondary Committee, the use of the term “Committee” herein shall refer to
the Secondary Committee. Notwithstanding the foregoing, the Board may delegate
to one or more officers or Board members the authority to act as a Secondary
Committee with the same authority with respect to selecting the individuals to
whom Awards are granted and establishing the terms and conditions of such Awards
as the Secondary Committee has under the terms of the Plan.

4.3. Subject to the provisions of the Plan, the Committee (or, as applicable,
the Board) shall have full and final authority in its discretion to (i) select
the Employees, Non-Employee Directors and Consultants who will receive Awards
pursuant to the Plan; (ii) determine the type or types of Awards to be granted
to each Participant; (iii) determine the number of shares of Common Stock to
which an Award will relate, the terms and conditions of any Award granted under
the Plan (including, but not limited to, restrictions as to vesting,
transferability or forfeiture, exercisability or settlement of an Award and
waivers or accelerations thereof, and waivers of or modifications to Performance
Goals relating to an Award, based in each case on such considerations as the
Committee shall determine) and all other matters to be determined in connection
with an Award; (iv) determine whether, to what extent, and under what
circumstances an Award may be canceled, forfeited, or surrendered; (v) determine
whether, and to certify that, Performance Goals to which the settlement of an
Award is subject are satisfied; (vi) correct any defect or supply any omission
or reconcile any inconsistency in the Plan, and adopt, amend and rescind such
rules, regulations, guidelines, forms of agreements and instruments relating to
the Plan as it may deem necessary or advisable; and (vii) make all other
determinations as it may deem necessary or advisable for the administration of
the Plan.

Section 5. Shares of Common Stock Subject to the Plan.

5.1. Subject to adjustment as provided in Section 10, the total number of shares
of Common Stock available for Awards under the Plan shall be 5,000,000 shares
increased by any shares of Common stock that were reserved under the Predecessor
Plans but which, as of the effective date of this Plan, (i) are not subject to
grants under such Predecessor Plans, or (ii) are subsequently forfeited,
cancelled or expire unexercised under the terms of such Predecessor Plans.

5.2. All shares of Common Stock may be issued pursuant to Incentive Stock
Options, and no more than 200,000 shares may be awarded to any Employee as a
Qualified

 

B-5



--------------------------------------------------------------------------------

Performance-Based Award in any one calendar year. Common Stock awarded under the
Plan may be reserved or made available from the Company’s authorized and
unissued Common Stock or from Common Stock reacquired and held in the Company’s
treasury.

5.3. Any shares of Common Stock issued by the Company through the assumption or
substitution of outstanding grants from an acquired company shall not reduce the
shares of Common Stock available for Awards under the Plan.

5.4. If any shares subject to an Award under this Plan are forfeited or such
Award otherwise terminates or is settled for any reason whatsoever without an
actual distribution of shares to the Participant, any shares counted against the
number of shares available for issuance pursuant to the Plan with respect to
such Award shall, to the extent of any such forfeiture, settlement, or
termination, again be available for Awards under the Plan; provided, however,
that the Committee may adopt procedures for the counting of shares relating to
any Award to ensure appropriate counting, avoid double counting, provide for
adjustments in any case in which the number of shares actually distributed
differs from the number of shares previously counted in connection with such
Award, and if necessary, to comply with applicable law or regulations.

Section 6. Awards. Awards may be granted on the terms and conditions set forth
in this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter, such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including without limitation terms requiring forfeiture of
Awards in the event of the termination of employment or other relationship with
the Company or any Subsidiary by the Participant; provided, however, that the
Committee shall retain full power to accelerate or waive any such additional
term or condition as it may have previously imposed. The right of a Participant
to exercise or receive a grant or settlement of any Award, and the timing
thereof, may be subject to such Performance Goals as may be determined by the
Committee. All Awards, and the terms and conditions applicable thereto, shall be
evidenced by an Award Agreement.

6.1. Options. Options give a Participant the right to purchase a specified
number of shares of Common Stock from the Company for a specified time period at
a fixed exercise price. Options may be either Incentive Stock Options or
Non-Qualified Stock Options; provided that Incentive Stock Options may not be
granted to Non-Employee Directors or Consultants. The grant of Options shall be
subject to the following terms and conditions:

(a) Exercise Price. The price per share at which Common Stock may be purchased
upon exercise of an Option shall be determined by the Committee, but shall be
not less than the Fair Market Value of a share of Common Stock on the date of
grant (110% of Fair Market Value in the case of an Incentive Stock Option
granted to a Ten Percent Shareholder).

(b) Term of Options. The term of an Option shall in no event be greater than ten
years (five years in the case of an Incentive Stock Option granted to a Ten
Percent Shareholder).

(c) Exercise of Option. Each Option grant shall specify the time or times at
which an Option may be exercised in whole or in part and the terms and
conditions applicable thereto, including (i) a vesting schedule which may be
based upon the passage of time, attainment of Performance Goals or a combination
thereof, (ii) whether the exercise price for an Option shall be paid in cash,
with shares of Common Stock, with any combination of cash and shares of Common
Stock, or with other legal consideration that the Committee may deem
appropriate, (iii) the methods of payment, which may include payment by
attestation of shares and through cashless exercise arrangements, to the extent
permitted by applicable law, and (iv) the

 

B-6



--------------------------------------------------------------------------------

methods by which, or the time or times at which, Common Stock will be delivered
or deemed to be delivered to Participants upon the exercise of such Option.
Payment of the exercise price shall in all events be made within three days
after the date of exercise of an Option. Unless otherwise determined by the
Committee, each Option shall be exercisable for a period of 90 days following
termination of employment other than for Cause and 180 days following the
Participant’s death or Disability, to the extent the Option was otherwise
exercisable at the time of such termination, death or Disability. Unless
otherwise determined by the Committee, for any other termination of employment,
the Option shall not be exercisable following termination of employment.

(d) Incentive Stock Options. Each Participant awarded an Incentive Stock Option
under the Plan shall notify the Company in writing immediately after the date he
or she makes a disqualifying disposition (as defined in Section 421(b) of the
Code) of any shares of Common Stock acquired pursuant to the exercise of such
Incentive Stock Option. The Company may, if determined by the Committee and in
accordance with procedures established by it, retain possession of any shares
acquired pursuant to the exercise of an Incentive Stock Option as agent for the
applicable Participant until the end of the period described in the preceding
sentence, subject to complying with any instructions from such Participant as to
the sale of such shares.

6.2. Stock Appreciation Rights. A SAR shall confer on the Participant a right to
receive, upon exercise thereof, the excess of (A) the Fair Market Value of one
share of Common Stock on the date of exercise over (B) the grant price of the
SAR as determined by the Committee, but which may never be less than the Fair
Market Value of a share of Common Stock on the date of grant. The grant of SARs
shall be subject to the following terms and conditions:

(a) Each SAR grant shall specify the time or times at which a SAR may be
exercised in whole or in part (including vesting upon the passage of time, the
attainment of Performance Goals, or a combination thereof), the method of
exercise, method of settlement (in cash, Common Stock or a combination thereof),
form of consideration payable in settlement, method by which Common Stock will
be delivered or deemed to be delivered to Participants, and any other terms and
conditions of any SAR. Unless otherwise determined by the Committee, each SAR
shall be exercisable for a period of 90 days following termination of employment
other than for Cause and 180 days following the Participant’s death or
Disability, to the extent the SAR was otherwise exercisable at the time of such
termination, death or Disability. Unless otherwise determined by the Committee,
for any other termination of employment, the SAR shall not be exercisable
following termination of employment.

(b) The term of a SAR shall in no event be greater than ten years.

6.3. Restricted Stock. An Award of Restricted Stock is a grant by the Company of
a specified number of shares of Common Stock to the Participant, which shares
are subject to forfeiture upon the happening of specified events during the
Restriction Period. Such an Award shall be subject to the following terms and
conditions:

(a) Each Restricted Stock grant shall specify the duration of the Restriction
Period and/or each installment thereof and the conditions under which the
Restricted Stock may be forfeited to the Company. Such restrictions may include
a vesting schedule based upon the passage of time, the attainment of Performance
Goals or a combination thereof.

(b) During the Restriction Period, the transferability of Restricted Stock shall
be prohibited or restricted in the manner and to the extent prescribed in the
applicable Award Agreement. Such restrictions may include, without limitation,
rights of repurchase or first refusal in the Company or provisions subjecting
the Restricted Stock to a continuing substantial risk of forfeiture in the hands
of any transferee.

 

B-7



--------------------------------------------------------------------------------

(c) Upon determination of the number of shares of Restricted Stock to be granted
to the Participant, the Committee shall direct that a certificate or
certificates representing the number of shares of Common Stock be issued to the
Participant with the Participant designated as the registered owner. The
certificate(s) representing such shares shall be legended as to sale, transfer,
assignment, pledge or other encumbrances during the Restriction Period and
deposited by the Participant, together with a stock power endorsed in blank,
with the Company, to be held in escrow during the Restriction Period. At the end
of the Restriction Period the restrictions imposed hereunder shall lapse with
respect to the number of shares of Restricted Stock as provided in the Award
Agreement, and the legend shall be removed and such number of shares delivered
to the Participant (or, where appropriate, the Participant’s legal
representative).

(d) Unless otherwise provided in the applicable Award Agreement, during the
Restriction Period the Participant shall have all the rights of a stockholder
with respect to Restricted Stock, including, without limitation, the right to
receive dividends thereon (whether in cash or shares of Common Stock) and to
vote such shares of Restricted Stock. Dividends shall be subject to the same
restrictions as the underlying Restricted Stock unless otherwise provided by the
Committee.

(e) In the sole discretion of the Committee, an Award Agreement regarding
Restricted Stock may provide for a tax reimbursement cash payment to be made by
the Company to any Participant in connection with the tax consequences resulting
from an Award of Restricted Stock, the lapse of restrictions on any Restricted
Stock or the payment by a Participant of any taxes related thereto, subject to
such conditions as the Committee may specify.

6.4. Deferred Stock. An Award of Deferred Stock is an agreement by the Company
to deliver to the Participant a specified number of shares of Common Stock at
the end of a specified Deferral Period. Such an Award shall be subject to the
following terms and conditions:

(a) Upon determination of the number of shares of Deferred Stock to be awarded
to a Participant, the Committee shall direct that the same be credited to the
Participant’s account on the books of the Company but that issuance and delivery
of the same shall be deferred until the date or dates specified in the
applicable Award Agreement or until the achievement of any Performance Goals.

(b) Unless otherwise provided in the applicable Award Agreement, prior to
issuance and delivery of the Deferred Stock, the Participant shall have no
rights as a stockholder with respect to any shares of Deferred Stock credited to
the Participant’s account.

(c) Amounts equal to any dividends declared during the Deferral Period with
respect to the number of shares covered by a Deferred Stock Award will be paid
to the Participant currently, or deferred and deemed to be reinvested in
additional Deferred Stock, or otherwise reinvested on such terms as are
determined at the time of the Award by the Committee, in its sole discretion,
and specified in the Award Agreement.

(d) The Deferral Period may provide for distribution in one or more
installments. At the end of the Deferral Period or any installment thereof the
shares of Deferred Stock applicable to such installment credited to the account
of a Participant shall be issued and delivered to the Participant (or, where
appropriate, the Participant’s legal representative) in accordance with the
terms of the Award Agreement.

6.5. Phantom Stock. A Phantom Stock award shall confer on the Participant the
right to receive the Fair Market Value of the Phantom Stock upon the attainment
of Performance Goals or the passage of time as specified by the Committee in an
Award Agreement or otherwise. The grant of Phantom Stock shall be subject to the
following terms and conditions:

 

B-8



--------------------------------------------------------------------------------

(a) At the discretion of the Committee, the Participant may receive dividend
equivalents in connection with Phantom Stock which dividend equivalents may be
payable in cash or in shares, upon such terms as the Committee, in its sole
discretion, deems appropriate.

(b) Participants will not have any voting rights with respect to Phantom Stock.

(c) Payment of Phantom Stock shall be made upon the date of attainment of
Performance Goals or passage of time as specified in the Award Agreement.
Payment may be in the form of cash or Common Stock (or a combination thereof)
which has an aggregate Fair Market Value equal to the Fair Market Value of the
Phantom Stock on the payment date. Any Common Stock issued in payment of the
applicable Phantom Stock may be subject to such additional restrictions as the
Committee deems appropriate.

6.6. Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants any type of Award
other than an Award provided in Section 6.1, 6.2, 6.3, 6.4 or 6.5 hereof that is
payable in, or valued in whole or in part by reference to, shares of Common
Stock, and that is deemed by the Committee to be consistent with the purposes of
the Plan. Such stock-based Awards may include Awards granted in substitution for
any other right of a Participant to receive payment of compensation from the
Corporation or a Subsidiary.

6.7. Rules Applicable to Qualified Performance-Based Awards. To the extent the
Committee determines, in its sole discretion, necessary or advisable in order to
comply with the deductibility limitations of Section 162(m) of the Code
applicable to Qualified Performance-Based Awards, the following rules shall
apply:

(a) Only an Employee who is a “covered employee” within the meaning of
Section 162(m) of the Code shall be eligible to receive Qualified
Performance-Based Awards. The Committee shall designate in its sole discretion
which covered employees will be Participants for a Performance Cycle within the
earlier of the (x) first 90 days of a Performance Cycle and (y) the lapse of 25%
of the Performance Cycle.

(b) The Committee shall establish in writing within the earlier of the (x) first
90 days of a Performance Cycle and (y) the lapse of 25% of the Performance
Cycle, and in any event, while the outcome is substantially uncertain,
(A) Performance Goals for the Performance Cycle, and (B) in respect of such
Performance Goals, a minimum acceptable level of achievement below which no
payment will be made or no Award shall vest or become exercisable, and an
objective formula or other method for determining the amount of any payment to
be made or the extent to which an Award hereunder shall vest or become
exercisable if performance is at or above such minimum acceptable level but
falls short of the maximum achievement of the specified Performance Goals.

(c) Following the completion of a Performance Cycle, the Committee shall review
and certify in writing whether, and to what extent, the Performance Goals for
the Performance Cycle have been achieved and, if so, to also calculate and
certify in writing the amount of the Qualified Performance-Based Awards earned
for the period based upon the Performance Goals and the related formulas or
methods as determined pursuant to Section 6.7(b). The Committee shall then
determine the actual amount payable or the extent to which an Award is vested or
exercisable as a result of attainment of such Performance Goals under each
Participant’s

 

B-9



--------------------------------------------------------------------------------

Award for the Performance Cycle, and, in doing so, may reduce or eliminate,
except as otherwise provided in the Award Agreement, the amount of the Award. In
no event shall the Committee have the authority to increase Award amounts to any
Covered Employee.

(d) An Award granted, vesting or becoming exercisable with respect to a
Performance Cycle shall be paid (unless such Award is subject to the
Participant’s exercise, which exercise such Participant has not effectuated) as
soon as practicable following completion of the certification described in
Section 6.7(c) but in no event later than December 31 of the year following the
end of the Performance Cycle.

6.8. Additional Provisions Applicable to Awards. Awards granted under the Plan
may, in the discretion of the Committee, be granted either alone or in addition
to, in tandem with, or in substitution for, any other Award granted under the
Plan or any award granted under any other plan of the Company or any Subsidiary
or any business entity acquired by the Company or any Subsidiary, or any other
right of a Participant to receive payment from the Company or any Subsidiary.

Section 7. Claims Procedure. With respect to Awards of Phantom Stock or Deferred
Stock, but only to the extent the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) is applicable to such an Award or to a Participant,
the Company shall administer a claims procedure as follows:

7.1. Initial Claim. A Participant or his or her beneficiary who believes that he
or she is entitled to benefits under the Plan (the “Claimant”), or the
Claimant’s authorized representative acting on behalf of such Claimant, must
make a claim for those benefits by submitting a written notification of his or
her claim of right to such benefits. Such notification must be on the form and
in accordance with the procedures established by the Committee.

7.2. Procedure for Review. The Committee shall establish administrative
processes and safeguards to ensure that all claims for benefits are reviewed in
accordance with the Plan and that, where appropriate, the Plan provisions have
been applied consistently to similarly situated Claimants. Any notification to a
Claimant required hereunder may be provided in writing or by electronic media,
provided that any electronic notification shall comply with the applicable
standards imposed under section 2520.104b-1(c) of Title 29 of the Code of
Federal Regulations.

7.3. Claim Denial Procedure. If a claim is wholly or partially denied, the
Committee shall notify the Claimant within a reasonable period of time, but not
later than 90 days after receipt of the claim, unless the Committee determines
that special circumstances require an extension of time for processing the
claim. If the Committee determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the Claimant
prior to the termination of the initial 90-day period. In no event shall such
extension exceed a period of 180 days from receipt of the claim. The extension
notice shall indicate: (i) the special circumstances necessitating the extension
and (ii) the date by which the Committee expects to render a benefit
determination. A benefit denial notice shall be written in a manner calculated
to be understood by the Claimant and shall set forth: (i) the specific reason or
reasons for the denial, (ii) the specific reference to the Plan provisions on
which the denial is based, (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim, with reasons
therefor, and (iv) the procedure for reviewing the denial of the claim and the
time limits applicable to such procedures, including a statement of the
Claimant’s right to bring a legal action under section 502(a) of ERISA following
an adverse benefit determination on review.

 

B-10



--------------------------------------------------------------------------------

7.4. Appeal Procedure. In the case of an adverse benefit determination, the
Claimant or his or her representative shall have the opportunity to appeal to
the Committee for review thereof by requesting such review in writing to the
Committee within 60 days of receipt of notification of the denial. Failure to
submit a proper application for appeal within such 60 day period will cause such
claim to be permanently denied. The Claimant or his or her representative shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claim. A
document, record or other information shall be deemed “relevant” to a claim in
accordance with section 2560.503-1(m)(8) of Title 29 of the Code of Federal
Regulations. The Claimant or his or her representative shall also be provided
the opportunity to submit written comments, documents, records and other
information relating to the claim for benefits. The Committee shall review the
appeal taking into account all comments, documents, records and other
information submitted by the Claimant or his or her representative relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

7.5. Decision on Appeal. The Committee shall notify a Claimant of its decision
on appeal within a reasonable period of time, but not later than 60 days after
receipt of the Claimant’s request for review, unless the Committee determines
that special circumstances require an extension of time for processing the
appeal. If the Committee determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the Claimant
prior to the termination of the initial 60-day period. In no event shall such
extension exceed a period of 60 days from the end of the initial period. The
extension notice shall indicate: (i) the special circumstances necessitating the
extension and (ii) the date by which the Committee expects to render a benefit
determination. An adverse benefit decision on appeal shall be written in a
manner calculated to be understood by the Claimant and shall set forth: (i) the
specific reason or reasons for the adverse determination, (ii) the specific
reference to the Plan provisions on which the denial is based, (iii) a statement
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of all documents, records, and other information
relevant to the Claimant’s claim (the relevance of a document, record or other
information will be determined in accordance with section 2560-1(m)(8)) of Title
29 of the Code of Federal Regulations and (iv) a statement of the Claimant’s
right to bring a legal action under section 502(a) of ERISA.

Section 8. Exchange and Buy Out Provisions. The Committee may at any time
exchange or buy out any previously granted Award, or may provide in any Award
Agreement terms and conditions under which the Participant must sell, or offer
to sell, to the Company any unexercised Award, whether or not vested, or any
Common Stock acquired pursuant to such Award for a payment in cash, Common Stock
or other property based on such terms and conditions as the Committee shall
determine and communicate to the Participant at the time that such offer is made
or as may be set forth in the Award Agreement.

Section 9. Change in Control. Notwithstanding any provision in this Plan to the
contrary and unless otherwise provided in the applicable Participant’s Award
Agreement, upon the occurrence of a Change in Control, the following provisions
shall apply:

9.1. Options and SARs. Upon a Change in Control, unless otherwise provided by
the Committee or in an Award Agreement, the Committee, in its discretion, may
take one or more of the following actions with respect to all Options that are
outstanding and unexercised as of such Change in Control: (i) accelerate the
vesting and exercisability of all such Options or SARs to the extent unvested
and unexercisable, such that all outstanding Options or SARs are fully vested
and exercisable, (ii) cancel all outstanding vested Options or SARs in exchange
for a cash payment in an amount equal to the excess, if any, of the Fair Market
Value of the Common Stock underlying the unexercised portion of the Option or
SAR as of the date of the Change in Control

 

B-11



--------------------------------------------------------------------------------

over the exercise price of such portion, (iii) terminate all Options or SARs
immediately prior to the Change in Control, provided that the Company provide
the Optionee an opportunity to exercise the Option within a specified period
following the Optionee’s receipt of a written notice of such Change in Control
and of the Company’s intention to terminate the Option prior to such Change in
Control, or (iv) require the successor corporation, following a Change in
Control if the Company does not survive such Change in Control, to assume all
outstanding Options or SARs and to substitute such Options or SARs with awards
involving the common stock of such successor corporation on terms and conditions
necessary to preserve the rights of Optionees or SAR Grantees with respect to
such Options or SARs.

9.2. Other Awards. Upon a Change in Control, all Awards of Restricted Stock,
Phantom Stock, Deferred Stock or other awards granted under Section 6.6., that
are outstanding may, at the discretion of the Committee, become immediately and
fully vested. In addition, upon a Change in Control, the Committee may take such
other actions as it deems appropriate with respect to the Awards described in
the preceding sentence, including the immediate distribution of amounts that
would not otherwise be payable as of the date of the Change in Control.

9.3. Committee Authority. The judgment of the Committee with respect to any
matter referred to in this Section 9 shall be conclusive and binding upon each
Participant without the need for any amendment to the Plan.

Section 10. Adjustments upon Changes in Capitalization.

10.1. In the event that the Committee shall determine that any stock dividend,
recapitalization, forward split or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange,
extraordinary or unusual cash distribution or other similar corporate
transaction or event, affects the Common Stock such that an adjustment is
appropriate in order to prevent dilution or enlargement of the rights of
Participants under the Plan, then the Committee shall, in such manner as it may
deem equitable, adjust any or all of (i) the number and kind of shares of Common
Stock which may thereafter be issued in connection with Awards, (ii) the number
and kind of shares of Common Stock issuable in respect of outstanding Awards,
(iii) the aggregate number and kind of shares of Common Stock available under
the Plan, (iv) the limits described in Section 5.2 of the Plan, and (v) the
exercise or grant price relating to any Award or, if deemed appropriate, make
provision for a cash payment with respect to any outstanding Award; provided,
however, in each case, that no adjustment shall be made that would adversely
affect the status of any Award that is intended to be a Qualified
Performance-Based Award, unless the Committee expressly determines otherwise.

10.2. In addition, the Committee is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Awards, including any
Performance Goals, in recognition of unusual or nonrecurring events (including,
without limitation, events described in Section 16.1) affecting the Company or
any Subsidiary, or in response to changes in applicable laws, regulations, or
accounting principles. Notwithstanding the foregoing, no adjustment shall be
made in any outstanding Awards to the extent that such adjustment would
adversely affect the status of an Award intended to be a Qualified
Performance-Based Award.

Section 11. Termination and Amendment.

11.1. Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue, or terminate the Plan without the consent of the Company’s
stockholders or Participants, except that any such amendment, alteration,
suspension, discontinuation, or termination shall be subject to the approval of
the Company’s stockholders if (i) such action would increase the number of
shares subject to the Plan, (ii) decrease the price at which Awards may be

 

B-12



--------------------------------------------------------------------------------

granted, or (iii) such stockholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Common Stock may then be listed or quoted, and the Board may
otherwise, in its discretion, determine to submit other such changes to the Plan
to the stockholders for approval; provided, however, that without the consent of
an affected Participant, no amendment, alteration, suspension, discontinuation,
or termination of the Plan may materially and adversely affect the rights of
such Participant under any outstanding Award unless such modification is
necessary to ensure a deduction under Section 162(m) of the Code or to avoid the
additional tax described in Section 409A(a)(1)(B) of the Code.

11.2. Notwithstanding anything in Section 11.1 to the contrary, any Performance
Goal applicable to an Award shall not be deemed a fixed contractual term, but
shall remain subject to adjustment by the Committee, in its discretion at any
time in view of the Committee’s assessment of the Company’s strategy,
performance of comparable companies, and other circumstances, except to the
extent that any such adjustment to a performance condition would adversely
affect the status of an Award intended to be a Qualified Performance-Based
Award.

Section 12. No Right to Award, Employment or Service. No Participant shall have
any claim to be granted any award under the Plan, and there is no obligation
that the terms of Awards be uniform or consistent among Participants. Neither
the Plan nor any action taken hereunder shall be construed as giving any
Employee any right to be retained in the employ of the Company or any
Subsidiary. For purposes of this Plan, transfer of employment between the
Company and its Subsidiaries and affiliates shall not be deemed a termination of
employment.

Section 13. Taxes. Each Participant must make appropriate arrangement for the
payment of any taxes relating to an Award granted hereunder. The Company or any
Subsidiary is authorized to withhold from any payment relating to an Award under
the Plan, including from a distribution of Common Stock or any payroll or other
payment to a Participant amounts of withholding and other taxes due in
connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include the
ability to withhold or receive Common Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations.
Withholding of taxes in the form of shares of Common Stock from the profit
attributable to the Award shall not occur at a rate that exceeds the minimum
required statutory federal and state withholding rates.

Section 14. Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, encumbered, or
hypothecated to, or in favor of, or subject to any lien, obligation, or
liability of such Participant to, any party, other than the Company, any
Subsidiary or affiliate, or assigned or transferred by such Participant
otherwise than by will or the laws of descent and distribution, and such Awards
and rights shall be exercisable during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative. Notwithstanding
the foregoing, the Committee may, in its discretion, provide that Awards (other
than Incentive Stock Options) or other rights or interests of a Participant
granted pursuant to the Plan be transferable, without consideration, to
immediate family members (i.e., children, grandchildren or spouse), to trusts
for the benefit of such immediate family members and to partnerships in which
such family members are the only partners. The Committee may attach to such
transferability feature such terms and conditions as it deems advisable. In
addition, a Participant may, in the manner established by the Committee,
designate a beneficiary (which may be a person or a trust) to exercise the
rights of the Participant, and to receive any distribution, with respect to any
Award upon the death of the Participant. A beneficiary, guardian, legal
representative or other person claiming any rights under the Plan from or
through any Participant shall be subject to all terms and conditions of the Plan
and any Award Agreement applicable to such Participant, except as otherwise
determined by the Committee, and to any additional restrictions deemed necessary
or appropriate by the Committee.

 

B-13



--------------------------------------------------------------------------------

Section 15. Foreign Nationals. Without amending the Plan, Awards may be granted
to Employees or Consultants who are foreign nationals or render services outside
the United States or both, on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to further the purpose of the Plan.

Section 16. Securities Law Requirements.

16.1. No shares of Common Stock may be issued hereunder if the Company shall at
any time determine that (i) the listing upon any securities exchange,
registration or qualification under any state or federal law of any Common Stock
otherwise issuable pursuant an Award granted hereunder, or (ii) the consent or
approval of any regulatory body or the satisfaction of withholding tax or other
withholding liabilities, is necessary or appropriate in connection with such
issuance. In any of the events referred to in clause (i) or clause (ii) above,
the issuance of such shares shall be suspended and shall not be effective unless
and until such withholding, listing, registration, qualifications or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company in its sole discretion, notwithstanding any termination of any Award
or any portion of any Award during the period when issuance has been suspended.

16.2. The Committee may require, as a condition to the issuance of shares
hereunder, representations, warranties and agreements to the effect that such
shares are being purchased or acquired by the Participant for investment only
and without any present intention to sell or otherwise distribute such shares
and that the Participant will not dispose of such shares in transactions which,
in the opinion of counsel to the Company, would violate the registration
provisions of the Securities Act of 1933, as then amended, and the rules and
regulations thereunder. The certificates issued to evidence such shares shall
bear appropriate legends summarizing such restrictions on the disposition
thereof.

Section 17. Termination. Unless earlier terminated, the Plan shall terminate on
the 10-year anniversary of the effective date, and no Awards under the Plan
shall thereafter be granted.

Section 18. Fractional Shares. The Company will not be required to issue any
fractional shares of Common Stock pursuant to the Plan. The Committee may
provide for the elimination of fractions and settlement of such fractional
shares of Common Stock in cash.

Section 19. Discretion. In exercising, or declining to exercise, any grant of
authority or discretion hereunder, the Committee may consider or ignore such
factors or circumstances and may accord such weight to such factors and
circumstances as the Committee alone and in its sole judgment deems appropriate
and without regard to the effect such exercise, or declining to exercise such
grant of authority or discretion, would have upon the affected Participant, any
other Participant, any employee, the Company, any Subsidiary, any affiliate, any
stockholder or any other person.

Section 20. Governing Law. The validity and construction of the Plan and any
Award Agreements entered into thereunder shall be construed and enforced in
accordance with the laws of the State of Delaware, but without giving effect to
the choice of law principles thereof.

Section 21. Adoption of the Plan and Effective Date. The Plan shall become
effective upon its approval by the stockholders of the Company in accordance
with applicable laws, resolutions or rules governing the applicable securities
exchange, and no Award shall become exercisable, realizable or vested prior to
such approval.

 

B-14